 PLUMBERSLOCAL66 (TRI-STATEMECHANICAL)Plumbers and SteamfittersLocalUnionNo. 66 ofthe United Association of Journeymen PipettingIndustry of the United States and Canada, andWilliam J.Herrig, BusinessManager of Local66/Board of Trustees'Representative for FundsandTri-StateMechanicalContractors,Ltd.(Dubuque Area Chapter,Mechanical Contrac-torsAssociation of Iowa,Inc.).Case 33-CB-204016 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn a charge filed 7 November1983and anamended charge filed 9 December1983by Tri-StateMechanical Contractors, Ltd.,theGeneralCounsel of the National Labor Relations Boardissued acomplaint on 13 December 1983 allegingthat the Respondents violated Section 8(b)(3) and(1)(A) of the National Labor Relations Act bycausing the fringe benefit fund to refuse contribu-tionsfor unit employees from certain companies.On 5 March 1984 all parties including the Gener-alCounsel filed a stipulation of facts and a motionto transfer proceedings to the Board. The partieswaived a hearing and an administrative law judge'sdecision and submitted the case directly to theBoard for findings of fact, conclusions of law, anda decision and order.On 31 July 1984 the Board granted the parties'motion, approved the stipulation, and transferredthe proceeding to the Board. The Respondents, theGeneral Counsel, and the Charging Party eachfiled a brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONTri-StateMechanicalContractors,Ltd. is amember of the Dubuque, Area Chapter, MechanicalContractors Association of Iowa, Inc. The Associa-tion consists of approximately seven companies lo-cated throughout six counties in northeastern Iowa.The companies are in the mechanical contractingbusiness performing plumbing, heating, cooling, re-frigeration, and process piping type work. By itscomponent members the Association annually im-portsgoods and materials valued in excess of$50,000 directly from suppliers located outside theState of Iowa and annually derives gross revenue583in excess of $50,000 from performing services forcustomers located outside the State of Iowa. TheRespondents admit and we find that the Associa-tion is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.Respondent Plumbers and Steamfitters LocalUnion No. 66 of the United Association of Jour-neymen and Apprentices of the Plumbing andPipefittingIndustryof the United States andCanada is a labor organization within the meaningof Section 2(5) of the Act.RespondentWilliam J. Herrig is the businessmanager of Respondent Local 66 and its agentwithin the meaning of Section 2(13)'of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that the Respondents vio-lated Section 8(b)(3) of the Act by unilaterally al-tering terms and conditions of employment of unitemployees working for Association members thathave not signed interim agreements with Local 66.Specifically, the complaint alleges that the Re-spondents refused to allow the fringe benefit trustfunds to 'accept health and welfare, pension, losttime, and education fringe benefit contributionstendered by the nonsignatory Association memberson behalf of unit employees.The complaint also alleges that the Respondentsviolated Section 8(b)(1)(A) of the Act by failingfairly to represent those unit employees who wereadversely affected by the refusal to accept fringebenefit contributions.A. FactsLocal 66 and the Association have been partiesto a series of working agreements covering allplumbers and steamfitters employed by the Asso-ciation'smembers, including, among others, Tri-State.The most recent agreement was in effect byits terms from 14 June 1982 through 30 April 1983.The agreement set forth the Association members'fringe benefit contribution requirements on behalfof unit employees to various local funds, the na-tional pension fund, and the local pension fund.InMarch and April 1983 the Association andLocal 66 met on various occasions to bargain abouta successor agreement. On 29 April 1983 the par-ties exchanged final offers. The Association's bar-gainingcommittee advised Local 66's representa-tives that, as impasse had been reached, the Asso-ciation's final offer would be implemented. On 2May 1983 Local 66 commenced a strike against alltheAssociation members. Since then three of themembers have executed interim agreements withLocal 66. As of the-date the stipulation was signed,the strike was still in effect against four Association287 NLRB No. 60 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmembers that had not signed interim agreements ora successor agreement. The nonsignatory employ-er-members continued to operate during the strike,employing both unit employees who were not par-ticipating in the strike and permanent striker re-placements.Since 1971 the Association members have madecontributions for the local fringe benefit funds di-rectly to the American Trust & Savings Bank ofDubuque, Iowa, the legal custodian of the localfunds.Local 66's business manager,William J.Herrig, is-the representative and agent for the localfunds for all unit employees. Beginning on 17 June1983Herrig rejected fringe 'benefit contributionsfrom the Association's nonsignatory members forwork performed after the strike began. On 19 June1983 Herrig instructed the bank not to accept anyfurther ,contributions from the nonsignatory mem-bers. The local fringe benefit contributions the non-signatory members tendered have been rejected forthe period from 1 May 1983 to at. least the date thestipulationwas signed. During the same period,contributions from Association members that have,executed interim agreements have been accepted.Subsequent to the complaint's issuance, contribu-tions by the Association's nonsignatory members tothe national pension fund were not accepted as of 1January 1984. The Respondents do not exercisecontrol over the national pension fund.The joint committee overseeing the local trustfunds did not provide instructions to Herrig re-garding the acceptance or rejection of the Associa-tionmembers' contributions. It is undisputed thattheRespondents acted without the Association'sapproval and that the Respondents did so, becausenonsignatory'ihembeis have not signed agreementswith Local 66 and because Local 66 is on strikeagainst the nonsignatory members:' ' .Article IV of the expired working agreement' (to-getherwith a ' separate local pension fund agree-ment) sets forth the Association, members' contribu-tion requirements to the fringe benefit funds. Thecontributions to the local funds tendered by theAssociation's nonsignatorymembers were in theamounts scheduled in the working agreement andhave been returned by the Respondents and thefunds' custodian. During contract negotiations bothsides proposed changes in article IV. Local 66's 12April counterproposal included increases in contri-butions to the health and welfare and the local pen-sion funds. The Association's 29 April final offeron article IV proposed changing only the require-ment for posting a surety bond.B. The Parties' ContentionsThe General Counsel and the Charging Partycontend that the Respondents violated Section8(b)(3) of,the Act by rejecting fringe benefit contri-butions tendered on behalf of unit employees work-ing for the Association's nonsignatory members.,The General Counsel contends that RespondentHerrig was acting as an agent of Local 66 for pur-poses of causing the rejection of remittances thenonsignatorymembers tendered.TheGeneralCounsel and the' Charging Party argue that the Re-spondents' rejection of the,, tendered contributionsconstitutes a unilateral change in employee benefits,and that-as the employee -benefits are mandatorybargaining, subjects, the Respondents' changes con-stitute a refusal to bargain collectively with the As-sociation in violation of Section 8(b)(3).The Respondents contend that the refusal toaccept local fringe benefit contributions after thestrike began does not constitute a unilateral, changein employment conditions, but instead constitutes alegitimate exercise of economic pressure in further-ance of its ongoing strike. The' Respondents con-tend that' Local 66 did' not intend a permanentchange in unit employees' working-conditions, butaimed thoughout the contract negotiations to main-tain the local fringe benefits. The Respondentsargue that the refusal to accept contributions con-stitutes a means to assist its bargaining goals, ratherthan a bargaining goal itself, and a , means to pre-vent the nonsignatory members from using thefringe benefits to obtain an economic advantageand to attract employees to work during the strike'The Respondents maintain that the 'evidence failsto show that Local 66 engaged in' bad'.faith bar-gaining, bu't' to the contrary, shows that it contin-ued to seek agreement.The General Counsel further contends "that Re-spondent Local' 66 breached its duty of fair repre-sentation to the unit employees affected by its re-fusal to,, accept the fringe benefit contributions ten-dered on their behalf. The General Counsel arguesthat Local 66 discriiinatorily rejected the contri-butions because the employees exercised their Sec-tion 7 right to work behind' picket lines. TheCharging Party adds that Local 66 discriminatorilydenied benefits to unit employees who have notjoined Local' 66.The Respondents, maintain that the duty of fairrepresentation necessarily permits some form ofdiscrimination against some workers because bar-gaining involves a union's attempt to achieve thebest possible agreement for the largest number ofworkers. The Respondents argue that the rejectionof the fringe benefit contributions was part of a PLUMBERS LOCAL 66 (TRI-STATE MECHANICAL)lawful bargaining strategy to obtain a favorablecontract for all unit employees and not part of ascheme to punish employees for working duringthe strike. The Respondents also argue that any in-terferencewith employees' rights is minimal be-cause the affected employees could obtain the ben-efitselsewhere or the nonsignatory contractorscould provide equivalent benefits.C. DiscussionThe sole allegations of the complaint are that theRespondents violated Section 8(b)(3) of the Act byunilaterally changing unit employees' terms andconditions of employment and violated Section8(b)(1)(A) of the Act by failing fairly to representunit employees.' For the following reasons, wefind that the General Counsel has failed to provethe complaint allegations.The Respondents2 have rejected and caused therejection of fringe benefit contributions made onbehalf of unit employees working for the Associa-tion's nonsignatory members, and the Respondentsacted unilaterally, without approval of the Associa-tion or its constitutent members. In taking such ac-tions, the Respondents presumably denied the af-fected employees the fringe benefits for which thecontributionswere tendered. In rare instances inwhich unions have been able to effectuate a unilat-eral change in terms and conditions of employ-ment, the Board has found the union's conduct toviolate Section 8(b)(3), just as similar conduct byemployers would violate Section 8(a)(5).3 Nonethe-less,we find that the actions taken by the Respond-ents do not constitute a unilateral change in termsand conditions of employment violative of Section8(b)(3) of the Act.The Supreme Court's decisions inNLRB v. In-surance Agents International Union,361U.S. 477(1960), andNLRB v. Katz,369 U.S. 736 (1962), aredispositive of the issue presented here. InInsurance'While the complaint alleges that both Respondents violated Sec8(b)(1)(A) of the Act by failing fairly to represent unit employees, theGeneral Counsel argues that Local 66 violated this section but makes nocontention that Herrig violated this section2The Respondents do not contend, and the evidence would not sup-port the contention, that Herrig was acting as a representative of the ben-efit trusts rather than as the agent of Local 66 The thrust of the Re-spondent's contentions is that Herrig took the actions he did to furtherLocal 66's bargaining position in negotiations with the AssociationAsHerrig's actions were taken to accomplish Local 66 objectives, we findthatHerrig was acting as Local 66's agentNLRB v Laborers Local 1140,577 F 2d 16, 21 (8th Cir 1978), cert denied 439 U S 1070 (1979)aSeeTeamsters Local 334 (Halle Bros),253 NLRB 1090 (1981), enfdenied 670 F 2d 855 (9th Cir 1982),Communications Workers Local 1170(Rochester Telephone),194 NLRB 872 (1972), enfd 474 F 2d 778 (2d Cir1972),PaintersNew York District Council 9 (Westgate Painting),186NLRB 964 (1970), enfd 453 F 2d 783 (2d Cir 1971), cert denied 408U S 930 (1972) AccordAssociatedHome Builders of Greater East Bay,Inc v NLRB,352 F 2d 745 (9th Cir 1965) This issue was discussed butleft unresolved by the Supreme Court inNLRB v Insurance Agents Inter-national Union,361 U S 477, 496 fn 28 (1960)585Agents,while negotiations for a successor contractwere underway, the employees took part in harass-ing tactics, including refusal to solicit new business,follow reporting procedures, or perform customaryoffice duties, reporting late at district offices, en-gaging in "sit-in mornings," leaving as a group atnoon, not attending certain conferences, and pick-eting and leafletting.The Court held that theBoard erred in finding the union to be bargainingin bad faith in violation of Section 8(b)(3) solelybecause it used tactics designed to exert economicpressure during the course of negotiations. TheCourt admonished the Board that it lacked author-ity to regulate through the good-faith bargainingrequirement imposed via Section 8(b)(3) the eco-nomic weapons a union may use to support its bar-gainingposition.The Court also rejected thenotion that the union's tactics violated Section8(b)(3) as a unilateral setting of terms and condi-tions of employment. It explained:There was no indication that the practices thatthe union was engaging in were designed to bepermanent conditions of work. They wererather means to another end.361 U.S. at 496 fn. 28.Two years later inNLRB v. Katz,the Court af-firmed the Board's holding that, even in the ab-sence of subjective bad faith, an employer violatedits duty to bargain under Section 8(a)(5) of the Actwhen it unilaterally made changes in terms andconditions of employment under negotiation, in-cluding changes in wages and sick leave policy.The Court explained that an employer's unilateralsettingof terms and conditions of employmentduring negotiations so as to obtain the terms that itdesires frustrates the statutory objective of estab-lishing work conditions through bargaining, as suchactions tend to foreclose discussion of the issuesaboutwhich the unilateral changes were made.The court of appeals had relied onInsurance Agentsin denying enforcement of the Board's order. TheSupreme Court distinguishedInsurance Agentsonthe basis that the union's partial-strike tactics inthat case were designed to put pressure on the em-ployer to come to terms with the union negotiatorsand did not foreclose discussion of any issue.'The teachings ofInsurance AgentsandKatzmakeclear that the Respondents' rejection of benefitfund contributions does not constitute a unilateralchange in terms and conditions of employment.The Union did not reject benefit fund contributionsbecause its objective in negotiating a new contractwas to cease having the employers contribute tobenefit funds. It did not desire to do away withbenefit fund contributions as a condition of em- 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployment.Rather, the Respondents rejected thecontributionsas a "meansto another end,"Insur-ance Agents,361 U.S. at 496 fn. 28, a way to presssure the nonsignatory employers to come to termswith the Union's negotiators. Thus, the Respond-ents'rejection of benefit fund contributions did nottend to frustrate bargaining by foreclosing discus-sionon the issue of benefit fund contributions.Rather than falling within the category of conductthat the Court found violated inKatz,i.e,unilateralchange, the Respondents' actions are distinguish-able for precisely the same reasons thatKatzfoundthe union's conduct inInsurance Agentsdistinguish-able.4-Moreover, that the Respondents' conduct mayseem harsh does not justify finding it to violateSection 8(b)(3).As the Court inInsurance Agentsstated, in concluding that Section 8(b)(3) does notempower the Board generally to regulate economicweapons that may be employed by unions: "It maybe that the tactics used here deserve condemnation,but this would not justify attempting to pour thatcondemnation into a vessel not designed to holdit." 361 U.S. at 496 (fn. omitted).Accordingly, we find that the Respondents' con-duct did not violate Section 8(b)(3) of the Act.We also find, for the following reasons, that theRespondents did not violate the duty of fair repre-sentation.A union breaches its duty of fair repre-sentationif it takes action in its representative ca-pacity against unit employees for irrelevant, invidi-ous,or unfair reasons.Miranda Fuel Co.,140NLRB 181 (1962), enf. denied 362 F.2d 172 (2dCir. 1963). The Respondents' refusal to accept ben-efitcontributionsmade on behalf of employeesworking for the Association's nonsignatory mem-bers apparently had the effect of depriving non-strikers of their benefits. The Respondents contend,however, that their actions did not breach the dutyof fair representation to nonstriking employees be-cause in negotiations for a new agreement a unionisnecessarily permitted some form of discrimina-tion againstsome employees it represents.Obviously a union has the authority to negotiateand to make concessions and distinctions that willserve the best interests of all employees the unionrepresents.InGlassBottleBlowersLocal 149In cases in which unions have been found to have made unilateralchanges inviolation of Sec 8(b)(3), see fn 3, supra, the actions taken im-posed terms or conditions of employment that the unions desired to bepermanent and were not merely taken as a means of imposing economicpressure in support of a negotiating position Also, in certain cases theactions were taken while the contract between the parties was in midtermand negotiations over a successor contract had not begun SeeHalle Bros(institution of vision care program),Rochester Telephone(barring unit em-ployees from acting as temporary supervisors),Westgate Painting(limit onnumber of rooms to be painted in a week),AssociatedHome Builders(limit on number of shingles to be laid in an 8-hour day)(AnchorHocking),255NLRB 715 (1981), theBoard, applyingFord Motor Co. v. Huffman,345U.S. 330 (1953), in a duty of fair representationcase, stated:Thus, not every act of disparate treatment isproscribed by Section. 8(b)(1)(A) of the Act,but only those which, because motivated byhostile, ' indivious, irrelevant, or unfair consid-erations,may be characterized as, arbitraryconduct.The Court inFordMotor .Co.,supra at337-338,stated:Any authority to negotiate derives its princi-pal strength from a delegation to the negotia-tors of a discretion to make such concessionsand accept such advantages as, in the light ofallrelevant considerations, they believe willbest serve the interest of the parties represent-ed. . . . Inevitably differences arise in themanner and degree to which the terms of anynegotiated agreement affect individual employ-ees and classes of employees. The mere exist-ence of such differences does not make theminvalid.The complete satisfaction of all whoare represented is hardly to be expected. Awide range of reasonableness must be alloweda statutory bargaining representative in servingthe unit it represents, subject always to com-plete good faith and honesty of purpose in theexercise of its discretion.- -Compromises on a temporary basis, with aview to longrange advantages, are natural inci-dents of negotiation.These principles are equally applicable to both thetactics and substance of bargaining.In the instant case, there is no indication that theRespondents rejected and caused the rejection ofbenefit contributions in order to punish nonstrikers.Instead, they took these actions to apply additionaleconomic pressure on the Association's nonsigna-torymembers in support of its strike. The Re-spondents took these actions in an attempt toachieve at least a satisfactory bargaining agreementfor the benefit of all unit employees. Thus, the ac-tions do not constitute invidious or arbitrary con-duct.5 In addition, the strike, as well as the actions6CompareRed Ball Motor Freight,157 NLRB 1237 (1966), enfd 379F 2d 137 (D C Cir 1967), in which aunion washeld to have violated itsduty of fairrepresentationwhen, for politicalreasons, it pledged to placeat the bottom of the senioritylist employeesfrom one of two merged fa-cilitiesUnlike that case,here there is no indicationthat theRespondents'refusal to accept benefit fund contributions was motivated by a desire tofavor one group of employees over another PLUMBERS LOCAL 66 (TRI-STATE MECHANICAL)587taken to support it, was not intended or designedto be permanent.Thus, the adverse effects of theactions on nonstrikers are natural incidents of nego-tiations;they are compromises of a temporarynature with a view to long-range advantages to thewhole unit. Accordingly, we find that the Re-spondents did not violate Section 8(b)(1)(A) of theAct by failing fairly to represent unit employees.6As we found that the complaint's allegations arewithout merit, we shall dismiss the complaint.CONCLUSIONS OF LAW1.Dubuque Area Chapter, Mechanical Contrac-torsAssociation of Iowa, Inc. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) the Act.2.Respondent Plumbers and Steamfitters LocalUnion No. 66 of the United Association of Jour-neymen and Apprentices of the Plumbing andPipefittingIndustryof the United States and6The Respondents do not contend that the pendency of the strike nar-rowed or extinguished their duty to represent fairly the nonstriking em-ployees of the nonsignatory employers. We, therefore, find it unnecessaryto address the questions raised by such cases asCapitol-Hustings Co. v.NLRB,671F.2d 237 (7th Cit. 1982). SeeServiceElectricalCo.,281NLRB 633 (1986); cf.Schmidt-Tiago Construction Co.,286 NLRB 1316(1987);Corson & GrumanCo., 284 NLRB 1303 (1987).Marbro Co., 284NLRB 1303 (1987). In any event, as indicated above, we find that theRespondents'conduct did not breach the duty of fair representation.Canada is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent William J. Herrig is an agent ofRespondent Local 66 within the meaning of Sec-tion 2(13) of the Act.4.Respondent Local 66 is the collective-bargain-ing representative of certain employees of themembers of the Association in the following appro-priate unit:All plumbers and steamfitters employed bymembers of the Dubuque Area Chapter, Me-chanical Contractors Association of Iowa, Inc.5.By rejecting and causing the custodian of thetrust funds to reject local fringe benefit contribu-tionstendered on behalf of unit employees by As-sociationmembers which have not signed interimagreements against which Respondent Local 66 ison strike,Respondent Local 66 and its agentHerrig have not violated Section 8(b)(3) of the Actby unilaterally changing employees' working con-ditions.6.By the above actions, Respondent Local 66and Respondent Herrig have not violated Section8(b)(1)(A) of the Act by failing fairly to representunit employees.ORDERThe complaintisdismissed.